            Case 2:21-cv-00360-CRE Document 1 Filed 03/17/21 Page 1 of 10




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

JENNIFER COCHRAN,                             )       CIVIL ACTION - LAW
                                              )
                Plaintiff,                    )       NO. 2:21-cv-360
                                              )
       v.                                     )
                                              )
RESOURCES FOR HUMAN                           )
DEVELOPMENT                                   )
                                              )
                Defendant.                    )       JURY TRIAL DEMANDED


                                          COMPLAINT

       AND NOW, comes the Plaintiff, Jennifer Cochran, by and through his counsel, Susan N.

Williams, Esquire, and Williams Law Offices, and files the within Complaint, in support thereof

alleging as follows:

                                       INTRODUCTION

       1.       This action is brought pursuant to the Americans with Disabilities Act, as

amended [42 U.S.C.S. Section 12101 et seq.] (“ADAAA”), Title VII of the Civil Rights Act of

1964 as amended, and the Pennsylvania Human Relations Act [43 P.S. § 955 et seq.] (“PHRA”).

In violation of both the ADAAA and the PHRA, Plaintiff alleges that he was subjected to a

hostile work environment on account of her gender, and was refused a reasonable

accommodation and was terminated from his position as a result of discrimination due to her

disability and as a result of retaliation due to her request for a reasonable accommodation.

                                 JURISDICTION AND VENUE

       2.       This Court is permitted to maintain personal jurisdiction over the Defendant

because its contacts with the Commonwealth and this judicial district are sufficient to meet the

minimum requirements necessary to satisfy the notions of fair play and justice established by the


                                                  1
             Case 2:21-cv-00360-CRE Document 1 Filed 03/17/21 Page 2 of 10




United States Supreme Court in International Shoe Company v. Washington, 326 U.S. 310

(1945) and its progeny.

        3.       The United States District Court for the Western District of Pennsylvania has

federal question jurisdiction over this case because alleged violations of the ADAAA arise under

the laws of the United States. 28 U.S.C. § 1331. This Court has supplemental jurisdiction over

the alleged violations arising under Pennsylvania law. 28 U.S.C. § 1367.

        4.       Venue lies in this district pursuant to 28 U.S.C. § 1391(b)(1), (2) as the Defendant

resides within the district and a substantial part of the events and occurrences described herein

took within the district.

                                             PARTIES

        5.       Plaintiff, Jennifer Cochran, (“Mrs. Cochran”) is an adult individual currently

residing at 136 Morewood Avenue, Apartment A, Blairsville, Indiana County Pennsylvania

15717-1461 .

        6.       Defendant, Resources for Human Development, Inc., is a business operating in

the Commonwealth of Pennsylvania with a business address of 4700 Wissahickon Ave., Suite

126, Philadelphia PA 19144-4248.

                                   FACTUAL BACKGROUND

        7.       The averments of Paragraphs 1 through 6 are incorporated by reference, as if

more fully set forth herein.

        8.       Ms. Cochran was employed by Resources for Human Development as a Certified

Peer Specialist.




                                                  2
             Case 2:21-cv-00360-CRE Document 1 Filed 03/17/21 Page 3 of 10




        9.       A Certified Peer Specialist is an individual that has acknowledged they have a

serious mental illness and have taken the proper classes to become certified by the state to

provide peer services.

        10.      RHD Impact is a community treatment team in Westmoreland County which

serves a clientele of individuals with severe and persistent mental illness.

        11.      Ms. Cochran has a diagnosis of Bipolar I, PTSD and general anxiety disorder.

The Defendant/Employer was aware of this diagnosis. She has been receiving mental health

treatment for over thirty years.

        12.      On January 4, 2019, Mrs. Cochran had a final interview for her position.

        13.      During the interview, Micheal Van Der Zee, asked Mrs. Cochran how her

supervisor, John Eliyas, would know if she was having a difficult time because of her disability

or needed assistance with something.

        14.      She replied that she had strong communication skills and would just tell John.

        15.      From January 2019 and ongoing until the first consumer arrived in April, Mrs.

Cochran asked on numerous occasions what the procedure was for a particular situation.

        16.      Each time she was told by John Eliyas that they would figure it out and, in the

presence for a new program.

        17.      During this period of time also, John Eliyas and his assistant Matt Yhesko talked

negatively about consumers they had in the past.

        18.      These individuals were constantly dismissive of questions that Mrs. Cochran had

concerning what they would be doing and what her responsibilities would be as a certified peer

specialists.




                                                  3
             Case 2:21-cv-00360-CRE Document 1 Filed 03/17/21 Page 4 of 10




           19.   In June 19 Mrs. Cochran expressed concerns during a regularly scheduled

morning meeting of inappropriate sexual behavior from a consumer.

           20.   She advised that given his history of violence she did not feel comfortable

meeting with him alone.

           21.   Following the meeting John Eliyas and Matt made the comment that if she did not

wear red lipstick maybe he would not act that way, implying that Mrs. Cochran’s behavior

somehow provoke the consumer.

           22.   On June 18, 2019, Mrs. Cochran again expressed concern about meeting with the

consumer.

           23.   Once again a comment was made by John Eliyas and Matt about her wearing red

lipstick.

           24.   On July 16, 2019 Mrs. Cochran was dispatched to pick up this same consumer

after he was discharged from the program in Newcastle, due to aggression at a homeless shelter

where he resided.

           25.   She transported him to the Knights Inn Greensburg.

           26.   She expressed to John Eliyas and Matt that she did not feel comfortable

transporting him that distance alone in her vehicle while he was agitated from the incident at the

shelter.

           27.   On July 28, 2019, Mrs. Cochran was dispatched by John Eliyas to a crisis

intervention with another consumer.

           28.   Mrs. Cochran called John Eliyas requesting more information.

           29.   Mr. Eliyas stated that the consumer was very delusional, just stop and talk to him

for a few minutes.



                                                  4
           Case 2:21-cv-00360-CRE Document 1 Filed 03/17/21 Page 5 of 10




         30.     Two days later particular individual was committed to touring state hospital after

threatening to kill various people to satisfy the vampire in him.

         31.     This consumer was in possession of a knife.

         32.     There was no standard operating procedure in regard to responding to a crisis

intervention.

         33.     In early summer of 2019, she responded to a crisis call with a consumer who

informed her that the only reason he did not rape and kill her was because she had an Army hat

on.

         34.     In August of 2019 an incident occurred with the consumer whose boyfriend

assaulted her neighbor, resulting in his arrest by the Pennsylvania state police and the issuance of

a protection from abuse order.

         35.     Ms. Cochran was instructed by John Eliyas to take the consumer for the

protection from abuse order and accompany her to her residence.

         36.     The consumer’s residence was splattered with blood from the assault.

         37.     Mrs. Cochran was never debriefed or given the opportunity to process this

encounter.

         38.     The defendant had had no standard operating procedure concerning debriefing

employees after exposure to extreme acts of violence.

         39.     In August 2019 a consumer agreed to a 201 commitment from defendant’s office

in Greensburg.

         40.     She was transported to the hospital without incident.

         41.     Later in the evening the consumer’s paramour entered the office in an aggressive

state.



                                                  5
            Case 2:21-cv-00360-CRE Document 1 Filed 03/17/21 Page 6 of 10




          42.     Mrs. Cochran responded by firmly walking out of the area providing a buffer for

other employees.

          43.     The consumer’ paramour left the office only after threatening to contact the

police.

          44.     Nothing was done by agents or employees of the defendant about this.

          45.     There was no incident report or follow-up that would have prevented this from

happening again.

          46.     Days later the sign was posted which read “employees only past this point.”

          47.     Within a week Mrs. Cochran accompanied the same consumer to Westmoreland

Hospital for a 201 commitment.

          48.     This was not the job responsibility of a certified peer specialist.

          49.     Once again the consumer’s paramour entered the office later in the day in an

agitated state.

          50.     Mrs. Scott Cochran contacted 911.

          51.     The consumer’s paramour left the property before the state police were dispatched

          52.     On September 5, 2019, Mrs. Cochran accompanied a consumer to Excela in

Westmoreland for a 201 commitment

          53.     This was a trigger for Mrs. Cochran and she expressed to John Eliyas the

difficulty for her of being involved in such activity

          54.     Nothing was done.

          55.     On September on September 8, 2019, Mrs. Cochran once again accompanied the

same consumer for a 201 commitment

          56.     She again told Mr. Eliyas that this was trigger. for her.



                                                    6
          Case 2:21-cv-00360-CRE Document 1 Filed 03/17/21 Page 7 of 10




        57.     Again, nothing was done.

        58.     This consumer stated that he was having a nightmare related to the sexual assault

of his sister and he was having a physical response of erection/ejaculation.

        59.     Mrs. Cochran called her therapist to process

        60.     In October 2019, Mrs. Cochran decompensated psychologically primarily due to

the continuing stress source at RHD which were not being appropriately addressed: e.g., there

were no safety plans, or on, multiple requests not to be assigned to work with particular clients

were being ignored, and she was being given clinical responsibilities beyond those required of a

certified peer specialist.

        61.     October 17, 2019, she was admitted to Indiana Regional Hospital after a suicide

attempt by overdose. The IME doctor, Louis S. Martone opined that …”the stress related to

dealing with the ACT Team treatment population exacerbated her symptoms of depression and

posttraumatic stress disorder. “

        62.     On October 28, 2019, Mrs. Cochran’s clinical psychologist wrote a letter to Mr.

Eliyas recommending that Ms. Cochran be granted a temporary leave of absence due to her

increased risk of relapse because of the agency’s failures to deal with specific conditions related

to her work

        63.     Mr. Eliyas did not respond to this request.

        64.     Ms. Cochran was terminated from her employment November27, 2019.

                                                COUNT 1
                                          ADAAA-DISCRIMINATION

        65.     The averments of Paragraphs 7 through 64 are incorporated by reference, as if

more fully set forth herein.




                                                 7
          Case 2:21-cv-00360-CRE Document 1 Filed 03/17/21 Page 8 of 10




       66.     Mr. Cochran has suffered discrimination in violation of the Americans with

Disabilities Act, as amended.

       67.     Specifically, Mr. Cochran is a qualified individual with a disability which

significantly impairs a number of her life functions when active.

       WHEREFORE, Plaintiff requests relief as is appropriate under 42 U.S.C. § 12117,

including, but not limited to back pay, front pay, compensatory damages, punitive damages, pre-

and post-judgment interest, reasonable attorney’s fees and costs.

                                               COUNT 2
                                          ADAAA-RETALIATION

       68.     The averments of Paragraphs 7 through 77 are incorporated by reference, as if

more fully set forth herein.

       69.     Mrs. Cochran has suffered retaliation in violation of the Americans with

Disabilities Act, as amended.

       70.     Specifically, she is a qualified individual with a disability which significantly

impairs a number of her life functions.

       71.     She had requested the reasonable accommodation of not being assigned to certain

consumers.

       72.     In response to this request, Mrs. Cochran began to be assigned one on one to these

individuals, subjected to repeated comments from co-workers, suspensions and other form of

discipline.

       73.     These actions were sufficiently severe and pervasive to constitute a hostile work

environment.




                                                 8
            Case 2:21-cv-00360-CRE Document 1 Filed 03/17/21 Page 9 of 10




       WHEREFORE, Plaintiff requests relief as is appropriate including, but not limited to

back pay, front pay, compensatory damages, punitive damages, pre- and post-judgment interest,

reasonable attorney’s fees, and costs.

                                            COUNT 3 –
              TITLE VII – HOSTILE WORK ENVIRONMENT HARASSMENT
       5.       The averments of Paragraphs 7 through 73 are incorporated by reference as if set

forth more fully herein.

       6.       Ms. Cochran was subjected to repeated acts of sexual harassment from Defendant

Lucchetti.

       7.       The harassment was severe and pervasive, as it occurred on a regular basis

throughout Ms. Cochran’s employment and would have led any reasonable person in her position

to suffer from significant emotional distress.

       8.       Ms. Cochran was subjected to repeated derogatory and offensive racial comments

by Defendant Lucchetti.

       9.       Defendant Lucchetti acted in a supervisory capacity over Ms. Cochran and thus

could bind Defendant Colonial Toyota by his actions.

       10.      Such conduct was sufficiently severe and pervasive to alter the conditions of Ms.

Cochran’s employment.

       11.      This harassment and the failure to rectify the harassment constitutes reckless

disregard for Ms. Cochran’s federally protected rights.

       12.      Ms. Cochran suffered from significant emotional distress as a result of this hostile

work environment.




                                                 9
         Case 2:21-cv-00360-CRE Document 1 Filed 03/17/21 Page 10 of 10




        WHEREFORE, Ms. Cochran is entitled to affirmative relief as is appropriate under 42

U.S.C. § 2000e-5(g), including but not limited to back pay, front pay, pre- and post-judgment

interest, compensatory damages, punitive damages, reasonable attorney’s fees and costs.

                                               COUNT 5

                          PHRA – DISCRIMINATION & RETALIATION

        75.     The averments of Paragraphs 7 through 73 are incorporated by reference, as more

fully set forth herein.

        13.     Claims raised under the PHRA are interpreted in line with claims raised under the

ADAAA. Kelly v. Drexel Univ., 94 F.3d 102, 105 (3d Cir. 1996).

        14.     Accordingly, Mr. Cochran’s s discrimination and retaliation claims raised under

the ADAAA are alleged similarly under the PHRA.

        WHEREFORE, Plaintiff is entitled to affirmative relief including, but not limited to back

pay, front pay, pre- and post-judgment interest, compensatory damages, punitive damages,

reasonable attorney’s fees and costs.

                                                            Respectfully Submitted,

                                                            s/Susan N. Williams, Esq.
                                                            Susan N. Williams, Esquire
                                                             Pa ID No. 40077

                                                            101 North Main St., Suite 102-B
                                                            Greensburg PA 15601
                                                            (724) 331-7678
                                                            (724) 838-8115 (fax)




                                                10
